Cole, J.
As tbe bill of exceptions does not purport to contain all tbe evidence given on tbe trial, we must assume that tbe state of tbe proofs was sucb as to render tbe instructions given proper and pertinent, and to show that those asked and refused would bave been improper. Sucb a state of facts might bave been estabbsbed by tbe testimony as to make tbe charge of tbe court applicable, although upon tbe evidence as returned it might in some respects seem to be erroneous.
• And it is obvious that tbe same remark applies to tbe objection taken to tbe admissions of tbe declaration of Ingles. It might bave appeared that be was in possession of the premises on section 16 after be sold tbe land to Matteson, having title, or claiming title, so as to render bis declarations good as against tbe defendant. Tbe declarations of Ingles, while in possession of tbe land on section 16, as to bis object in placing tbe building on that land, and whether be really intended that it should become a part of tbe realty, were competent evidence. Tbe declarations, it is true, were not entitled to much weight either way; but we are inclined to tbe opinion that they might bave been admissible, if it appeared that they were made while Ingles claimed to be owner of tbe premises.
By the Court. — Tbe judgment of tbe circuit court is affirmed.